IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


ROUTHA ROUSSAW,                              :   No. 16 EAP 2015
                                             :
                   Appellant                 :
                                             :   Appeal from the order of
                                             :   Commonwealth Court dated January
            v.                               :   21, 2015 at No. 654 CD 2014
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                   Appellee                  :


                                       ORDER



PER CURIAM

     AND NOW, this 16th day of February, 2016, the Order of the Commonwealth

Court is AFFIRMED.

     Mr. Justice Eakin did not participate in the consideration or decision of this case.